ITEMID: 001-58084
LANGUAGEISOCODE: ENG
RESPONDENT: CHE
BRANCH: GRANDCHAMBER
DATE: 1997
DOCNAME: CASE OF BALMER-SCHAFROTH AND OTHERS v. SWITZERLAND
IMPORTANCE: 2
CONCLUSION: Preliminary objection rejected (victim);Not necessary to examine preliminary objection (non-exhaustion of domestic remedies)
JUDGES: C. Russo;John Freeland;N. Valticos
TEXT: 7. The applicants live in the villages of Wilteroltigen, Deltigen and Gümmenen, situated in containment zone no. 1 (Alarmzone 1) within a
radius of between four and five kilometres from the nuclear power station at Mühleberg (Canton of Berne). They either own or rent their homes.
8. On 9 November 1990 the company which had operated the power station since 1971, the Bernische Kraftwerke AG (“the operating company”), applied to the Swiss Federal Council (the government) for an extension of its operating licence for an indefinite period and for permission to increase production by 10%. The application was published in the Official Gazette of 4 December 1990 together with a notice inviting persons satisfying the requirements laid down by section 48 of the Federal Administrative Proceedings Act (see paragraph 15 below) to file an objection.
9. More than 28,000 objections in all were sent to the Federal Energy Office, 21,000 of which came from Germany and Austria.
In their objection of 4 March 1991, to which several expert opinions were attached, the applicants requested the Federal Council to refuse an extension of the operating licence and to order the immediate and permanent closure of the nuclear power station. Relying in particular on section 5 (1) and (the former) section 10 (1) of the Nuclear Energy Act (see paragraph 12 below), they maintained that the power station did not meet current safety standards on account of serious and irremediable construction defects and that, owing to its condition, the risk of an accident occurring was greater than usual. In addition, they asked the authorities to obtain further data and in the meantime take certain provisional measures. With regard to the fact that under the applicable law the Federal Council would consider the application for an operating licence as an authority of both first and last instance, they pointed out that its decision could give rise to an application based on Article 6 § 1 of the Convention since it affected their civil rights.
10. On 3 September 1991 and 23 June 1992 the Federal Department of Transport, Communications and Energy rejected the requests for interim measures and for gathering the additional data.
11. On 14 December 1992 the Federal Council dismissed all the objections as being unfounded and, subject to compliance with various specified safeguards, granted an operating licence until 31 December 2002 and authorised a 10% increase in production. In its decision it relied on an expert report by the Central Office for Nuclear Safety, an independent report prepared at the request of the Federal Energy Office on the effects of the power station on the nearby river and opinions of the Nuclear Technology and Safety Measures Section of the Federal Energy Office, the Federal Commission for the Safety of Nuclear Power Installations and the cantonal authorities.
The Federal Council found firstly that the objectors living in containment zone no. 1 were entitled to take part in the proceedings, unlike the objectors who lived further away from the power station, mainly in Germany and Austria.
It then recapitulated the factors which, under section 5 of the Nuclear Energy Act (see paragraph 12 below), justified refusing an operating licence or granting it subject to conditions and stated that applicants who satisfied all the statutory requirements were entitled to an operating licence.
It went on to note that although power stations built twenty years earlier certainly no longer met current technical standards, they could nonetheless be maintained and modernised so that they could continue to operate quite safely. In order to satisfy itself that this was so in the instance under review, the Federal Council considered each of the objections in turn. It found them to be unfounded.
With regard to the complaint based on the right to life protected by the Constitution, the Federal Council drew attention to the position under the Federal Court's case-law, whereby only deliberate infringements could constitute a breach of that right. That did not apply to the operation of a nuclear power station, at least so long as appropriate technical and operating procedures were adopted to prevent such an infringement and so long as these could reasonably be considered to provide a level of protection comparable to that existing in other generally accepted technical installations.
12. Under section 4 (1) (a) of the Federal Act of 23 December 1959 on the Peaceful Use of Nuclear Energy (“the Nuclear Energy Act”), a licence from the Confederation is required for the construction and operation of nuclear installations and for any changes in the purpose, nature or scale of such installations. Section 5 (1) provides that a licence must be refused or granted subject to appropriate conditions or obligations if that is necessary in order, in particular, to protect people, the property of others or important
rights. Section 6 provides that the Federal Council or a body designated by it decides licence applications. No appeal lies against its decisions.
13. Under the Federal Court's case-law, the safety of nuclear power stations can only be considered by the Confederation as part of its licensing procedures (Judgments of the Federal Court (ATF), vol. 119 Ia, p. 402).
14. Section 97 of the Federal Judicature Act of 16 December 1943 provides that the Federal Court hears, as a final court of appeal, administrative-law appeals against decisions of the federal authorities. However, by section 99 (e), as worded at the material time, no appeal lay against the grant of a licence for technical installations to be brought into service.
15. Section 44 of the Federal Administrative Proceedings Act of 20 December 1968 lays down the principle that administrative decisions are appealable. By section 46, however, an appeal is inadmissible if it is made against a decision against which an administrative-law appeal lies to the Federal Court. Under section 48 (a) a person has locus standi to appeal if he is affected by the decision and has an interest worthy of protection in having the decision set aside or varied.
16. The relevant provisions of the Civil Code read as follows:
“Any person who sustains or is exposed to damage because an owner abuses his right may bring an action against that owner requiring him to restore the previous position or to take preventive measures, without prejudice to any damages.”
“1. When exercising their right, especially when carrying on industrial processes, owners are required to refrain from acting in a manner detrimental to neighbouring properties.
2. The following, in particular, are prohibited: emissions of smoke or soot, offensive smells, noises, and vibrations which are harmful and exceed the limits of the tolerance which neighbours must show to each other having regard to local custom and the situation and type of the buildings.”
17. By virtue of section 1 of the Federal Expropriation Act of 20 June 1930, expropriations may be carried out “for the purposes of works that are in the interest of the Confederation or of a substantial area of the country and for any other public-interest aim recognised by federal law”.
Section 5 (1) provides: “The following may be expropriated: rights in rem over land, rights arising from land ownership that concern relations between owners and occupiers of adjacent premises and the rights in personam of tenants or farmers of the property to be expropriated.”
18. With regard to the latter provision, the Federal Court has held:
“Actions brought under Articles 679 and 684 to 686 [of the Civil Code] ... are included among the rights which may be expropriated under section 5 ... If the emissions or other allegedly adverse effects result from the construction, in accordance with the applicable law, of a building in the public interest for which land has been expropriated, or are the consequence of using the building for its intended purpose, no private-law action lies for the purpose of obtaining an injunction or compensation. A claim for compensation for expropriation replaces the cause of action under private law and must be made to the expropriations judge, who has jurisdiction not only to assess compensation but also to rule on whether the right ... exists. An expropriating authority's refusal to commence proceedings may be challenged, at last instance, by means of an administrative-law appeal to the Federal Court.” (ATF, vol. 116 Ib, p. 253)
In another judgment the Federal Court held:
“By virtue of section 5 ..., rights arising from land ownership that concern relations between owners and occupiers of adjacent premises may be expropriated and be forfeited or restricted, temporarily or permanently, provided that the proportionality principle is complied with ...” (ATF, vol. 119 Ib, p. 341)
19. Section 5 of the Act has applied in the case of people living near very busy main roads who were concerned about pollution from exhaust fumes (ATF, vol. 118 Ib, p. 205). Under the Federal Court's case-law, compensation is awarded if the nuisance was not foreseeable and resulted in substantial damage and if the owner suffered special loss (loc. cit., p. 205). In order to assess foreseeability, it is necessary to determine whether the owner could reasonably have known of the future nuisance when he became the owner of the property (ATF, vol. 111 Ib, p. 234).
